Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Govindaraju et al., Pub. No.  2019/0377570, teach optimally managing resource allocation of shared resources. Multi-cloud aggregation includes cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds. Workflow-based cloud-management facility provides administrative and development interface to multiple multi-tenant cloud-computing facilities. The workflow-based management, administration, and development facility is used to manage and administer cloud-computing aggregations. Data and information exchanges between components are labeled with port numbers indicating inbound and outbound ports used for data and information exchanges. FIG. 16B provides a table of servers, services provided by the server, and inbound and outbound ports associated with the server. Table 16C indicates ports balanced by various load balancers. A virtual-data-center management interface allows provisioning and launching of virtual machines with respect to resource pools, virtual data stores, and virtual networks to achieve load balancing, fault tolerance, and high availability (Govindaraju; paragraphs [0062; 0069; 0070; 0078; 0079]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that retrieving, by the one or more .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448